       Case 1:19-cr-00686-CM Document 64 Filed 06/29/21 Page 1 of 1




                              INGAL.PARSONS,ESQ.                          ~
Admitted to MA NY WY                  Attorney at Law                /:£;          Tel: 7 1-58,:-2262
Federal Court                       3 Bessom St. No. 234           ~..J            Fax: i, 1-842-1430
                                   Marblehead, MA 01945         r,..'5    Inga@IngaParso sLaJ.; .com

                                                                                                    li
U.S. Supreme Court
                                                                ~
May 29, 2021                                              ~«:;           e,/1~/'l,,1
Hon. Colleen McMahon
                                                        ~':IJ                                       \:
United States District Court                            •~         r'l• ._, £i,_. •                 :
Southern District of New York
40 Centre Street                                                   ~                                I
                                                                                                    II
New York, NY 10007-1312
                                                                         I)·_. ✓ l
                                                                         ~ ?,. ;j'
                                                                                                    Ii
Re: USA v. Seegers (Wall), 19 Cr. 686 (CM)
                                                                                     }f.(,r,,.l;r   !i

Dear Judge McMahon:
                                                                                                    I~
I am appointed counsel for Mr. Messiah Wall. I submit this letter to respectfully req est;
that the date of the defense sentencing submission be extended from June 30, 2021 t       I;
July 5, 2021. Counsel has been out in Wyoming for the past two weeks and asks th t she1,
be able to submit the submission after she returns.

 Counsel does not anticipate that the submission will be extensive or complex and a
 sentencing extension should not be required.

 The government, by Michael Herman, has no objection to this request.

 Respectfully,

 Isl Inga L. Parsons

 Inga L. Parsons

 Cc:     All parties of record via ECF
